PER CURIAM.
In this action based upon what we find to be a valid contract for a sum of money owed between the appellant and the appel-lees, the trial court ruled upon the merits of the case at a premature stage of the proceedings when it had only the appellees’ complaint and the appellant’s answer before it. We find it was error for the court to have so ruled without an evidentiary hearing. Compare Snyder ¶. Cheezem Development Corp., 373 So.2d 719 (Fla. 2d DCA 1979) (summary judgment inappropriate where genuine fact issue remained as to whether defendant was party to contract). Accordingly, we reverse and remand so that the time, manner and amount of the repayment can be ascertained after the necessary full evidentiary hearing.
Reversed and remanded.
SCHEB, A.C.J., and DANAHY and THREADGILL, JJ., concur.